Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-4 are pending and are allowed herein.
	Claims 5-20 are cancelled.  
	Claims 1-3 are amended herein.  It is noted that the amendments to claims 1-3 are identical to the amendments made in the NOA mailed 11/01/2021, and are reiterated herein simply for clarity.
Authorization for this Examiner’s amendment was given in an interview with Kenneth Florek on 10/22/2021 and 11/19/2021.

The application has been amended as follows: 
1.  (currently amended) A process for the preparation of concentrated suspensions comprising:
a)  a phytosterol mixture of beta-sitosterol, stigmasterol, campesterol and brassicasterol, in an amount higher than 25% by weight with respect to the total weight of the concentrated suspension, wherein beta-sitosterol is present in an amount ranging from 40% to 45% by weight with respect to the total weight of the mixture of phytosterols, the campesterol is present in an amount ranging from 20% to 25% by weight with respect to the total weight of the mixture of phytosterols, the stigmasterol is present in an amount ranging from 20% to 30% by weight with respect to the total weight of the mixture of phytosterols and the brassicasterol is present in an amount ranging from 1% to 5% by weight with respect to the total weight of the mixture of phytosterols;
b)  one or more wetting agents in an amount ranging from 1% to 5% by weight with respect to the total weight of the concentrated suspension;
c)  one or more dispersing agents in an amount ranging from 1% to 5% by weight with respect to the total weight of the concentrated suspension; 
said process comprising a grinding step of said phytosterols, 

2.  (currently amended) The process according to claim 1, wherein the grinding step is carried out on said phytosterols, said phytosterols, wetting agents, dispersing agents and other co-formulants dispersed in water.

3.  (currently amended) The process according to claim 1, wherein said phytosterols, wetting agents and dispersing agents have a particle size equal to 10 μm for Dv 50 and 30 μm for Dv 90.

5-20.  (cancelled) 


Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: the closest prior art is Auriou (AU 2005234649)(IDS Reference). Auriou exemplifies a composition comprising sitosterol 30-65%, campesterol 10-40%, stigmasterol 6-30%, and brassicasterol 0-9% (see the chart on page 4).  Auriou further teaches that the particle size is between 10 and 100 microns and “can be achieved by milling and sieving, or by following the “impact forces” technique described in WO 00/45648” (see paragraph on the bottom of page 4).  There is no indication of grinding in Auriou.  Further, when one looks at WO 00/45648, said reference directly teaches under the section directed to impact forces that conventional methods include grinding, and that “producing uniform particle size distribution below 10 microns is difficult if not impossible using these conventional techniques” (see ‘648, page 4, second to last paragraph).  As such, one of ordinary skill in the art would not have been motivated to utilize the instantly claimed grinding step, particularly if they are attempting to arrive at particles that are less than 10 microns since the prior art deems it “difficult if not impossible”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/TREVOR LOVE/Primary Examiner, Art Unit 1611